Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
Status
Applicant’s amendment filed 1/20/2021 is acknowledged and has been entered. The amendments to claims 1 and 14 have overcome all outstanding rejections, and they are withdrawn.
Allowed Claims
Claims 1, 2, 5-14, 16, 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Toprac et al (US 6,622,059) disclose (Fig. 14 and associated text) a method for predicting an electrical characteristic of a substrate subject to a process, the method comprising: determining a sensitivity of the electrical characteristic to a process characteristic (process recipe parameter/s), based on analysis of electrical metrology data comprising measured electrical characteristic (WET) measurements taken from 
Steffan et al (US 6,041,270) teach (Figs. 2, 3 and 4) a method for predicting an electrical characteristic of a substrate subject to a process, the method comprising: determining a sensitivity of the electrical characteristic to a process characteristic (process recipe parameter/s, see Fig. 4), based on analysis of electrical metrology data comprising measured electrical characteristic (WET) measurements taken from previously processed substrates (see Fig. 3) and of process metrology data comprising measurements of at least one parameter (CD) related to the process characteristic taken measured from the previously processed substrates; obtaining process metrology data related to the substrate describing the at least one parameter; and predicting, by a hardware computer system, the electrical characteristic of the substrate based on the sensitivity and the process metrology data (Fig. 3 step 308).
Chan et al (US 2008/0148194) identify [0013, 0042] a benefit to yield (avoiding failure) from performing measurements/inspection at points based on the pattern design, wherein the model identifies critical locations for inspection. 
The prior art fails to anticipate or render obvious, alone or in combination, using a function mapping a property of the process metrology data to a property of the electrical metrology data, the property of the process metrology data comprising a fingerprint of claims 1, 2, 5-12, 14, 16, 19, 20, 22-29.
Steffan et al (cited above) render obvious (Figs. 2, 3 and 4) obtaining values of a parameter (CD) across a substrate (a skilled artisan would find it obvious to obtain values from different shot regions across a substrate) ; obtaining values of a yield parameter (via WET) across the substrate; correlating, by a hardware computer system, the values of the yield parameter to the values of the control parameter to obtain a model spatially defined across at least part of a substrate relating parameter values to expected yield parameter values (see Fig. 4, step 308). The prior art fails to anticipate or render obvious, alone or in combination, that the parameter is a control parameter, and determining the value of the control parameter based on the model, and an expected margin for the value range of the control parameter associated with the process, in the combination required by claims 13 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789.  The examiner can normally be reached on 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        3/27/2021